Evans, P. J.
Where the custody of a female infant of a prostitute-,, legally adopted by a woman who at the time was a keeper of a brothel,, was awarded by the ordinary, on habeas corpus, to an incorporated, benevolent society, and no exception was taken to the judgment; and-where, within two months thereafter, the foster mother sued out, before the judge’ of the superior court, a writ of habeas corpus, on the-ground that since the former proceeding she had abandoned her immoral life, and was a proper person to be intrusted with the care of'" the infant; and a trial was had, and, from the evidence adduced; thereon, it appears that the judge did not abuse his discretion in refusing to award the infant to the foster mother, his judgment will not., be disturbed. See Hunter v. Dowdy, 100 Ga. 644 (28 S. E. 387).

Judgment affirmed.


All the Justices concur.